Order entered June 29, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-18-00711-CR

                    IN RE BRADRICK JERMAINE COLLINS, Relator

                 Original Proceeding from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MA-17-18552-F

                                            ORDER
                             Before Justices Lang, Myers, and Whitehill

       Based on the Court’s opinion of this date, we DENY relator’s June 20, 2018 application

for writ of habeas corpus.


                                                       /s/   LANA MYERS
                                                             JUSTICE